Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champseix (U.S. Patent 5,027,857).
In regards to claim 1, Champseix discloses a valve for controlling a fluid flow, comprising a valve housing (1, 16), which is provided with a first fluid connection (18) and with a second fluid connection (19) and with a fluid channel (17) extending between the first fluid connection (18) and the second fluid connection (19), further comprising a valve member(24), which is located in the fluid channel (17) and which is pivotally mounted with a pivot pin (21) in the valve housing (1, 16), and with a drive (3) for introducing a movement onto an upper side of the valve member (24), the valve member (24) comprising a carrier (27) and a flexible membrane (23) which is fixed by a sealing region (SR) to an underside of the carrier (27), which underside is oriented opposite to the upper side of the carrier (27) and which flexible membrane (23) is connected to the valve housing (1, 16) by a circumferential fastening region (CFR), wherein a deformation region (DR) of the flexible membrane (23) is formed between the sealing region (SR) and the circumferential fastening region (CFR) of the flexible membrane (23), wherein the sealing region (SR) is provided for a sealing abutment against a valve seat which is located opposite to the underside of the carrier (27) in the fluid channel (17), wherein the deformation region (DR) is arranged between a first deformation plane (1DP) and a second deformation plane (2DP), the first deformation plane (1DP) and the second deformation plane (2DP) each being aligned parallel to a pivot axis determined by the pivot pin (21) and delimiting a deformation space (DS), and wherein the pivot pin (21) is accommodated at least partially in the deformation space (DS). See amended Figs. 1 below.

    PNG
    media_image1.png
    901
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    901
    1009
    media_image2.png
    Greyscale



In regards to claim 4, corner points of a movement space are determined by a first outer edge of the underside of the carrier (27) in the sealing position and by the first outer edge in a release position and by a second outer edge of the underside of the carrier (27) in the sealing position and by the second outer edge in the release position and wherein the pivot pin (21) is located in the movement space or intersects the movement space.
In regards to claim 10, the fastening region (FR) bears against a lower side region of a valve housing upper part (1) and against an oppositely arranged upper side region of a valve housing lower part (16) and is received between the lower side region and the upper side region in a force-fitting manner or in a force-fitting and form-fitting manner.
Allowable Subject Matter
Claims 2, 3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753